United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2960
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Kenneth Howard,                         *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: February 21, 2006
                                Filed: February 23, 2006
                                 ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Kenneth Howard was sentenced to a prison term in July 2000; he did not
appeal. In May 2005, he filed a motion to vacate his sentence, citing 28 U.S.C.
§ 2244. The district court1 denied the motion, and Howard appeals.

      We affirm because the relief sought is not available under section 2244. We do
not construe the motion as one brought under 28 U.S.C. § 2255 in the absence of
appropriate warnings to Howard about the effect of such a recharacterization. See

      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
Castro v. United States, 540 U.S. 375, 384 (2003). Thus, to the extent Howard may
be able in the future to assert a section 2255 claim that is not time-barred, he need not
request permission to file a second or successive motion. See 28 U.S.C. § 2255;
Castro, 540 U.S. at 384. We also grant the motion that our opinion not be published.
                      ___________________________________




                                          -2-